Rao, Chief Judge:
Counsel for the respective parties have submitted these cases for decision on a stipulation reading as follows:
IT IS HEREBY STIPULATED AND AGREED by and between the parties hereto that the merchandise, marked “A” and checked JJT (Commodity Specialist’s Initials) by John J. Tracy (Commodity Specialist’s Name) on the invoices covered by the protests enumerated in Schedule A attached hereto and made a part hereof, assessed with duty at 20% ad valorem under paragraph 923 of the Tariff Act of 1930, as modified, by virtue of the similitude provisions of paragraph 1559 of the Tariff Act of 1930, as modified, consists of polyvinyl chloride film known as creped Genotherm, the same in all material respects as the merchandise which was the subject of Technical Tape Corp. v. United States, C.A.D. 931, wherein it was held that said merchandise is properly dutiable at 6*4% ad valorem and 2.5$ per pound, by virtue of the similitude provisions of paragraph 1559 of the Tariff Act of 1930, as amended, as crepe paper, commonly or commercially so known, including paper creped or partly creped in any manner, valued over 12%$ per pound, under paragraph 1404 of the Tariff Act of 1930 as modified by T.D. 54108.
IT IS FURTHER STIPULATED AND AGREED that the record in C.A.D. 931 be incorporated with the record in these cases and that the protests being submitted on this stipulation, be limited to the merchandise marked “A” as aforesaid and to the claim that said mer-*385ohandise is properly dutiable at 6%% ad valorem and 2.5(é per pound by the virtue of tbe similitude provisions of paragraph 1559, Tariff Act of 1930, as amended, under paragraph 1404 of the Tariff Act of 1930 as modified by T.D. 54108.
IT IS FURTHER STIPUDATED AND AGREED that the protests enumerated in Schedule A are submitted for decision upon this stipulation and are abandoned as to all items not included and referred to in said schedule A.
In view of this stipulation and on the authority of the decision cited, we hold that the merchandise, consisting of polyvinyl chloride film known as creped Genotherm, represented by the items marked with the letter “A” and with the initials of the commodity specialist on the invoices accompanying the entries covered by the protests enumerated in schedule A, attached hereto and made a part hereof, is properly dutiable at 6% per centum ad valorem and 2.5 cents per pound, by virtue of the similitude provisions of paragraph 1559 of the Tariff Act of 1930, as amended by the Customs Simplification Act of 1954, under paragraph 1404 of said tariff act, as modified by the Sixth Protocol of Supplementary Concessions to the General Agreement on Tariffs and Trade, 91 Treas. Dec. 150, T.D. 54108, as crepe paper, commonly or commercially so known, including paper creped or partly creped in any manner.
To that extent the protests are sustained. As to all other claims, they are overruled, and as to all other items, they are dismissed. Judgment will be entered accordingly.